DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Claims 30, 46 and 48 have been rejoined.
Allowable Subject Matter
Claims 29, 30 and 44 – 51 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Lu et al. (US 2006/0054941; “Lu”) teach an apparatus comprising:
at least one active sensor and at least one reference sensor (e.g., BAW resonators are in the form of a 2D array (active and reference sensors); paragraphs 52 – 54; figure 5), wherein each of the active sensor and the reference sensor comprises:
at least a first resonator, the at least first resonator having a first surface and an opposing second surface and the first resonator (e.g., BAW resonator sensor 50 has a top surface (second surface) adjacent the second electrode 54 and a bottom surface (first surface) adjacent the first electrode 56; figure 5; paragraphs 48 – 52) comprising: a bottom electrode (e.g., first electrode 56 (bottom electrode); figure 5; paragraphs 48 – 52); a piezoelectric layer (e.g., piezoelectric layer 52; figure 5; paragraphs 48 – 52); and a top electrode (e.g., second electrode 54 (top electrode); figure 5; paragraphs 48 – 52), wherein the piezoelectric layer is positioned between the bottom electrode and the top electrode (e.g., the piezoelectric layer 52 is placed between the first electrode 56 and the second electrode 54; figure 5; paragraphs 48 – 52); 
a metal oxide layer positioned on at least the second surface of the first and second resonator of both the at least one active and at least one reference sensors (e.g., the ZnO nanotips 12 are placed on top the second electrodes 54 of the BAW resonator 50 array; figure 5; paragraphs 48 – 52); and
a molecular recognition component layer  (e.g., biotinylated DNA; figure 5; paragraphs 48 – 50 and 56 – 58), the molecular recognition component of the molecular recognition component layer bound to the coupling layer over the at least one active sensor (e.g., the avidin coated ZnO nanotips 12 are linked with biotinylated DNA molecular recognition layer; figure 5; paragraphs 48 – 50 and 56 – 58). 
Lu teaches wherein both the at least one active sensor and the at least one reference sensor have a substantially circular shape (e.g., ZnO nanotip array comprising circular nanotips 12; figure 1b; paragraph 26).
Lu does not specifically teach a coupling layer positioned adjacent the second surface of at least the first resonator of both the active sensor and the reference sensor, the coupling layer comprising silicon atoms; and a reference binding material layer, the reference binding material of the reference binding material layer bound to the coupling layer over the at least one reference sensor, wherein the reference binding material is different than the molecular recognition component.
Regarding claim 29, the cited prior art neither teaches nor fairly suggests a sensor assembly further comprising: at least one reference sensor comprising at least a second resonator, the second resonator having a third surface and an opposing fourth surface, the second resonator comprising: a bottom electrode; a piezoelectric layer; and a top electrode, wherein the piezoelectric layer is positioned between the bottom electrode and the top electrode, 
a coupling layer positioned adjacent the second surface of at least the first resonator of both the active sensor and the reference sensor, the coupling layer comprising silicon atoms;
a molecular recognition component layer, the molecular recognition component of the molecular recognition component layer bound to the coupling layer over the at least one active sensor, the molecular recognition component layer having a substantially circular shape; and 
a reference binding material layer, the reference binding material of the reference binding material layer bound to the coupling layer over the at least one reference sensor, the reference binding material layer having a substantially circular shape, 
wherein the reference binding material is different than the molecular recognition component.

Regarding claim 30, the cited prior art neither teaches nor fairly suggests a sensor assembly further comprising: 
at least one active sensor and at least one reference sensor, wherein each of the at least one active sensor and the at least one reference sensor comprises: 
a first and a second resonator, each of the first and second resonator having substantially the same shape and each of the first and second resonators having a first surface and an opposing second surface and each of the resonators comprising: a bottom electrode; a piezoelectric layer; and a top electrode, wherein the piezoelectric layer is positioned between the bottom electrode and the top electrode and the first and second resonators of each of the active and the reference sensors are each individually connected in series; a metal oxide layer positioned on at least the second surface of both the first and second resonators of both the active and reference sensors, the metal oxide layer having a thickness from about 10 Å to about 500 Å and the metal oxide layer comprising oxygen atoms; 
a coupling layer, the coupling layer comprising silicon atoms, the silicon atoms of the coupling layer bound to oxygen atoms in the metal oxide layer;
a molecular recognition component layer, the molecular recognition component of the molecular recognition component layer bound to the coupling layer over the at least one active sensor; and 
a reference binding material layer, the reference binding material of the reference binding material layer bound to the coupling layer over the at least one reference sensor, 
wherein the reference binding material is different than the molecular recognition component.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN J. SINES whose telephone number is (571)272-1263. The examiner can normally be reached 9 AM-5 PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elizabeth A Robinson can be reached on (571) 272-7129. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

BRIAN J. SINES
Primary Patent Examiner
Art Unit 1796



/BRIAN J. SINES/Primary Examiner, Art Unit 1796